Citation Nr: 1418555	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  08-29 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a left foot disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for hernia.

5.  Entitlement to nonservice-connected VA pension benefits.


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to September 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  (The record was subsequently transferred to the Houston, Texas RO.)  This case was before the Board in December 2011, when it was remanded for additional development of the record.  

A statement of the case (SOC) addressing the rating for posttraumatic stress disorder (PTSD) was issued in August 2013; a substantive appeal has not been received.  Accordingly, that issue is not before the Board at this time.

The issue of entitlement to nonservice-connected pension benefits is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran's low back disability, including arthritis, was initially manifested many years after, and is not shown to be related to, his service.

2.  The Veteran is not shown to have a left foot disability.

3.  The Veteran's hypertension was initially manifested many years after, and is not shown to be related to, his service.  

4.  The Veteran's hernias were initially manifested many years after, and are not shown to be related to, his service.  




CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Service connection for a left foot disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2013).

4.  Service connection for hernias is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant was advised of VA's duties to notify and assist in the development of his claims.  A September 2007 letter, prior to the adjudication of his claims, explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged notice that was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured, and he has been afforded an examination to determine the etiology of his low back disability.  He was not afforded an examination to secure an opinion regarding the etiology of the other disabilities for which he seeks service connection.  The Board finds that based on the evidence of record, an examination is not necessary.  As is discussed in greater detail below, the record either does not show the Veteran has the claimed disability or that the claimed disability may be related to service.  The Veteran has not identified any pertinent evidence that remains outstanding.  The Board finds that the record, as it stands, includes competent evidence adequate for the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.  

Factual background, Legal criteria and Analysis

The Board has reviewed all of the evidence in the appellant's record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that in April 1968, he was seen for foot problems.  It was noted his boot was tight.  Later that month, he reported severe pain in his back radiating down the right leg for two weeks.  He had good range of motion and there was no muscle spasm.  There was some tenderness of the right lumbar area.  Medication was prescribed, and he was returned to duty.  In June 1968, it was noted that the back pain persisted.  Medication was again prescribed.  In a report of medical history on August 1968 service separation examination, the Veteran denied hernia, high blood pressure, and foot or back trouble.  On clinical evaluation at that time, the vascular system, abdomen and viscera, spine and lower extremities were evaluated as normal.  Blood pressure was 110/76.

Private medical records show that in December 2001, the Veteran's blood pressure was 150/92, and on a previous visit it was 115/92.  The assessment was hypertension.  In January 2007, the Veteran was seen by a private physician and reported that unloading glass off a truck at work, he fell approximately four feet, twisting his right ankle and foot and landed directly on his lumbosacral region.  The pertinent diagnosis was acute lumbosacral dorsal sprain secondary to fall/contusion injury.  

VA outpatient treatment records show that the Veteran reported in February 2007 that he had injured his back two weeks earlier.  The assessment was back strain.  It was noted in June 2007 that the Veteran was advised to make an appointment with his primary care physician for an evaluation of an inguinal hernia for referral to the surgery clinic.  

On VA general medical examination in December 2007, the examiner summarized the Veteran's medical history, and noted he was seen for back and leg pain in April 1968.  The examiner also noted that the Veteran injured his low back when he fell from a truck about a year prior.  The diagnosis was anterior osteophytes T12 through S1 with chronic low back pain.  The examiner opined it was less likely than not that the Veteran's current low back condition is related to the military back condition.  He observed the Veteran had injured his back at work one year ago, and that during service was seen only once for low back pain. 

VA outpatient treatment records show the Veteran reported in June 2008 that he had had a bulge for years, but had been experiencing increasing pain, right greater than left.  The assessments were bilateral inguinal hernia and umbilical hernia.  The Veteran reported in October 2008 that he was a lineman in service and believed that the heavy lifting and straining contributed to the development of hernias.  A right inguinal hernia was discovered in 1985, and the left inguinal hernia was noted in 1990.  An umbilical hernia had also been found.  The Veteran underwent bilateral inguinal hernia repair and later that month umbilical hernia repair.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §  1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain listed chronic diseases (among them arthritis and hypertension) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis and hypertension).  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

	Low back 

The Board acknowledges the Veteran was seen twice during service for low back pain, and was treated with medication.  However, he denied any low back problems on service separation examination in August 1968, and a clinical evaluation of the spine at that time was normal.  The next notation of low back pain in the record was in January 2007 following an injury at work.  When he sought treatment from a private physician later that month, he did not report any prior back problems.  As was noted above, following the December 2007 VA examination, the examiner concluded that the Veteran's low back problems were less likely as not related to service.  While he mistakenly thought the Veteran had been treated on only one occasion in service for back complaints, the oversight of one additional occasion of being seen for low back pain does not negate the reasoning for the opinion provided, given the absence of notation of any pertinent findings (of underlying pathology).  The Board finds the examiner's opinion is the most probative evidence in this matter, and persuasive.  The record establishes the Veteran had no low back complaints for many years after service, and only sought treatment for back complaints after an intercurrent injury at work.  

The Veteran's lay assertions that his low back disability is related to the lifting he did in service are not competent evidence.  Laypersons are competent to provide opinions considered competent evidence regarding the etiology of a disability in some instances.  However, the matter of a nexus between a current low back disability and remote service/activities therein, in the absence of a continuity of symptoms during the intervening period, is a medical question beyond the scope of lay observation/common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In summary, the record shows that the Veteran's low back complaints in service resolved, and that his current low back disability became manifest many years after service and is not related to his service.  The preponderance of the evidence is against the claim of service connection for a low back disability, and the appeal in the matter must be denied.

	Left foot 

The Board acknowledges the Veteran was treated one time during service for foot complaints.  It is not clear whether he was seen for both feet or (it was for just one foot) which foot was causing the problem.  Regardless, the foot symptoms were attributed to his boots being too tight, and not a symptom of chronic, underlying foot pathology.  The STRs contain no other complaints of foot problems.  The Veteran denied foot problems on service separation examination in August 1968, and his feet were normal on clinical evaluation at the time.  

Based on the record, the Veteran next reported problems involving his right foot following a fall in January 2007, when he also injured his low back.  There is no indication of any complaints, treatment or diagnosis in service pertaining specifically to the left foot.  There is no postservice clinical evidence in the record of any left foot disability following service.  

The United States Court of Appeals for Veterans Claims has noted that Congress specifically limited entitlement to service connection for disease or injury to cases where such resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim [of service connection].  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As the preponderance of the evidence is against a finding that the Veteran has a left foot disability, he has not presented a valid claim of service connection for such.  Accordingly, service connection for a left foot disability is not warranted.

	Hypertension 

The Veteran's STRs are silent for complaints or findings pertaining to elevated blood pressure.  He denied a history of high blood pressure on service separation in August 1968, and his blood pressure noted at that time was within normal. The initial indication of elevated blood pressure in the record is in December 2001, more than 33 years following the Veteran's discharge from service.  There is no clinical evidence linking any hypertension to service.  

The Veteran's lay assertions that his hypertension is related to service are not competent evidence.  Laypersons are competent to provide opinions considered competent evidence regarding the etiology of a disability in some instances.  However, the matter of a nexus between hypertension and remote service, in the absence of any evidence of a continuity of symptoms during the intervening period, is a medical question beyond the scope of lay observation/common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In summary, the record shows that hypertension became manifest many years after the Veteran's service and is not shown to be related to his service.  The preponderance of the evidence is against the claim of service connection for hypertension; accordingly the appeal in this matter must be denied.

	Hernia(s)

The Veteran's STRs are silent for complaints or findings pertaining to a hernia.  On service separation examination, he denied any history of hernia, and clinical evaluation did not reveal a hernia.  The record reflects that the Veteran himself asserted in October 2008 that a right inguinal hernia was found in 1985, and a left inguinal hernia was found in 1990.  He also has had an umbilical hernia.  He underwent hernia repair surgery in October 2008.  Thus, there is no indication of a hernia even by his account, in service or for more than 16 years thereafter.

The Veteran's lay assertions that his hernias are related to lifting in service are not competent evidence.  Laypersons are competent to provide opinions considered competent evidence regarding the etiology of a disability in some instances.  However, the matter of a nexus between any current hernias and remote service, in the absence of a continuity of symptoms during the intervening period, is a medical question beyond the scope of lay observation/common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In summary, the record shows that the Veteran's hernias became manifest many years after service and are not shown to be related to his service.  The preponderance of the evidence is against the claim of service connection for hernias, and the appeal in the matter must be denied..


ORDER

The appeal seeking service connection for a low back disability, a left foot disability, hypertension and hernias is denied.
REMAND

The Veteran asserts he is unable to work due to the severity of his disabilities.  His claim for pension benefits was received in June 2007, and he reported he had completed four years of college and last worked in January 2007.  He indicated he had work experience as a truck driver.  He was born in July 1946.  As he attained age 65 as of July 2011, he became eligible for pension under 38 U.S.C.A. § 1513 (West 2002).

A January 2008 rating decision denied the Veteran's claim, noting that his disabilities did not preclude him from substantially gainful employment.  It was also noted he had reported on December 2007 VA examination that he was working.  

A July 2013 rating action granted the Veteran's claim of service connection for PTSD.  The letter informing the Veteran of this award noted he was being paid as a single Veteran with no dependents.  He was asked to complete a Declaration of Status of Dependents form, but he did not submit it.  The record establishes the Veteran is married and has a son who was born in August 1989.

Information from the Social Security Administration (SSA) shows the Veteran became entitled to SSA benefits in July 2007.  It is not clear from the record when he first received SSA benefits.  Effective December 2012, his monthly benefits were $1509.  Based on this information, the RO issued a supplemental SOC in July 2013 that denied the Veteran's claim for pension on the basis his countable annual income was excessive for such benefit.  While this is an appropriate basis on which a claim for pension may be adjudicated, additional development is indicated.  Notably, while SSA benefits are considered countable income for VA pension benefits, the Veteran was not apprised of various exclusions from income, to include unreimbursed medical expenses.  See 38 C.F.R. § 3.272 (2013).  

Furthermore, information in VBMS, the VA's electronic data storage system, shows that at a VA outpatient clinic in August 2012, the Veteran reported he was working as a substitute teacher and at a retail store.  In light of this information, a complete work history is necessary.  The records reflect he was seen from 2007 to 2013.  These records are not shown to have been considered by the AOJ.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to complete updated VA Forms 21-686c (Declaration of Status of Dependents) and 21-527 (Income-Net Worth and Employment Statement), for all periods since 2007.  He should be advised what constitutes countable annual income and of the various exclusions from income.  He should be afforded the opportunity to furnish information concerning his unreimbursed medical expenses.

2.  The AOJ should contact the SSA for information as to when the Veteran received his first disability benefits check from that agency (and any information they may have about his employment in 2012).

3.  The RO should undertake any appropriate development suggested by the responses to that sought above.  

4.  The RO should then review the record and readjudicate the Veteran's claim for VA pension benefits.  If it remains denied, the RO should issue an appropriate SSOC (that encompasses consideration of all the observations above) and afford the Veteran the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


